DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Responsive to correspondence
The notice of allowance is in response to amendment filed on 04/12/2021, the application is now in condition for allowance. 
	
Allowable Subject Matter
Claims 1, 3-19 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 3-19 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 1:
The prior art of record does not teach “A steam turbine exhaust chamber including: a casing; and a bearing cone disposed in the casing, in combination with an axial wall surface connected at a first end to a radially inner end of the radial wall surface and extending in a direction intersecting the radial direction from the first end to a second end” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Regarding Claim 5:
The prior art of record does not teach “A steam turbine exhaust chamber comprising: a casing; and a bearing cone disposed in the casing, wherein the casing has a recess provided along at least a part of a circumference of the casing on a radially outer side of a downstream end of the bearing cone in combination with wherein the recess includes a second recess having a curved wall surface curved and positioned downstream of the downstream end of the bearing cone in the axial direction.” as claimed in claim 5, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 5.
Regarding Claim 7:
“A steam turbine exhaust chamber including: a casing; and a bearing cone disposed in the casing, wherein the casing has a recess provided along in combination with recessed downstream in an axial direction with respect to the downstream end of the bearing cone, wherein the steam turbine exhaust chamber further comprises a first circulation flow guide extending outward in the radial direction from an inner peripheral portion of the recess.” as claimed in claim 7, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 7.

Regarding Claim 8:
“A steam turbine exhaust chamber including: a casing; and a bearing cone disposed in the casing, wherein the casing has a recess provided along at least a part of a circumference of the casing on a radially outer side of a downstream end of the bearing cone in combination with recessed downstream in an axial direction with respect to the downstream end of the bearing cone, wherein the stream turbine exhaust chamber further comprises a second circulation flow guide extending inward in the radial direction from an outer peripheral portion of the recess.” as claimed in claim 8, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        May 25, 2021